Citation Nr: 1002421	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  05-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of recurrent basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel

INTRODUCTION

The Veteran served on active duty from February 1965 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.  

The Veteran appeared before the undersigned Acting Veterans 
Law Judge in a Travel Board hearing in St. Petersburg in May 
2007 to present testimony on the issue on appeal.  He 
submitted additional evidence at that time, with a waiver of 
RO jurisdiction over that evidence.  In August 2007, the 
Board remanded the claim for further development.  
Unfortunately, current circumstances require additional 
remand prior to appellate review, in order to afford the 
Veteran full due process. 

The appeal is REMANDED to the agency of original 
jurisdiction.  VA will notify the Appellant if further action 
is required.


REMAND

The Veteran seeks a higher evaluation for his service-
connected residuals of basal cell carcinoma, based on a claim 
received in July 2004.  Throughout the course of his appeal, 
he has reported receiving ongoing treatment from VA, 
specifically listing the Miami VAMC and the Oakpark 
Outpatient Clinic.  The file, however, appears to be 
incomplete.  Of record are VA clinical records from December 
2003 to September 2005, and May 2007 to March 2008.  The 
outstanding treatment records are directly relevant to the 
Veteran's claim, in that he contends that his disability is 
more severe than rated, and is requiring him to seek 
treatment more often.  The Board notes that the Oakpark VA 
Outpatient Clinic was closed in September 2008, and was 
replaced by the Broward County VA Outpatient Clinic.  Any 
request for records should take this change into 
consideration. 

In June 2008, the Veteran reported that he sees a private 
dermatologist in relation to his service-connected 
disability.  The VA outpatient clinical records dated in 
February and March 2008 also note such private treatment.  
The Veteran must be requested to provide identifying 
information for this healthcare provider, so that an effort 
can be made to obtain these relevant records. 

As a final matter, during the pendency of the appeal, VA 
amended the criteria for evaluating scars.  See 73 Fed. Reg. 
54,708 (Sept. 23, 2008); 38 C.F.R. § 4.118 (2009).  Because 
remand is required to obtain the outstanding medical 
treatment records that the Veteran has notified VA of the 
existence of, it is appropriate to also afford the Veteran an 
additional examination that contemplates these new criteria.  
Therefore, after any outstanding VA and private records are 
received, or a negative reply is filed in the claims file, 
the Veteran must be afforded a VA scars examination to 
determine the full extent of his service-connected disability 
in relation to these criteria.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain outstanding VA outpatient 
clinical records in the Miami VA 
Healthcare System from September 2005 to 
May 2007, and from March 2008 forward.  
Sources of treatment include, but are not 
limited to, the Miami VAMC; the Oakland 
Park VA Outpatient Clinic (prior to its 
closure in September 2008); and the 
Broward County VA Outpatient Clinic (which 
replaced Oakland Park).

2.  Request that the Veteran provide 
information regarding his private 
dermatologist, including the name, 
address, and a release of medical 
information, in order to obtain these 
medical records, dating from July 2004 
forward.  If the Veteran provides the 
information, request those records, and 
associate with the claims file any 
response received (e.g., the records, or 
the negative response).

3.  Schedule the Veteran for a VA scars 
examination to determine the severity of 
his service-connected disability.  The 
updated Compensation & Pension worksheet 
for VA scars examinations should be used.  
The claims file must be reviewed in 
conjunction with the examination.  All 
testing deemed necessary must be conducted 
and results reported in detail.  

4.  Thereafter, readjudicate the issue on 
appeal.  The agency of original 
jurisdiction is specifically directed that 
when considering any medical evidence 
dated since October 2008, it do so in 
relation to the amended rating criteria 
for scars which became effective at that 
time.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  That SSOC must 
also contain the amended criteria for 
evaluating scars (effective October 2008).  
The Veteran and his representative should 
be afforded the applicable time period in 
which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the Veteran's claim.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Laura H. Eskenazi 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


